        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


ANGELICA HALE,

               Plaintiff,

v.

                                                                 Case No. 16-4182-DDC
EMPORIA STATE UNIVERSITY,


               Defendant.




                    PLAINTIFF’S MOTION FOR RECONSIDERATION

       Angelica Hale (“Plaintiff” or “Ms. Hale”), appearing pro se, hereby respectfully submits

this motion pursuant to FRCP 59(e) and 60(b), and D. Kan. Rule 7.3.


       This motion addresses the economic damage inflicted on the Plaintiff by the Defendant

for Title VII Retaliation; specifically back pay and front pay. It considers what would have

happened if Ms. Hale had been offered, and she had accepted, the position of Marketing

Coordinator at Emporia State University (ESU) in 2015. The Court’s decision to limit Ms. Hale’s

back pay to the end of Dr. Hale’s contract with ESU in May 2016 was made with the

presumption that Ms. Hale would have just up and quit her job for no good reason after May

2016, ostensibly on account of her work history? This presumption does not comport with Ms.

Hale’s testimony, the facts, common sense, or documentary evidence, enunciated in numerous
           Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 2 of 23




exhibits filed with the Court, both in this case, and in the related case of her husband, Dr. Melvin

Hale.1


                                  ARGUMENTS AND AUTHORITIES


           FRCP 60(b) allows for relief from a final judgment under the following circumstances:

(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,

with reasonable diligence, could not have been discovered in time to move for a new trial under

Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been satisfied,

released, or discharged; it is based on an earlier judgment that has been reversed or vacated; or

applying it prospectively is no longer equitable; or (6) any other reason that justifies relief.


           Local Rule D.Kan.R. 7.3 provides that “[a] motion to reconsider must be based on: (1) an

intervening change in controlling law, (2) availability of new evidence, or (3) the need to correct

clear error or prevent manifest injustice.” See also Classic Commc'ns, Inc. v. Rural Tel. Serv.

Co., 180 F.R.D. 397, 399 (D. Kan. 1998). Although the grant or denial of such motions is

ultimately “committed to the court’s discretion,” Hancock v. City of Oklahoma City, 857 F.2d

1394, 1395 (10th Cir.1988), “motions to reconsider are disfavored,” Thompson v. Jiffy Lube Int'l,

Inc., No. 05-1203-WEB, 2007 WL 608343, at *9 (D. Kan. Feb. 22, 2007), and courts should

only grant a motion to reconsider when “the court has obviously misapprehended a party’s

position, the facts or the law, or has decided issues outside of those presented in the original

motion.” Voelkel v. Gen. Motors Corp., 846 F. Supp. 1482, 1483 (D. Kan.), aff'd, 43 F.3d 1484

(10th Cir. 1994). See also Major v. Benton, 647 F.2d 110, 112 (10th Cir.1981).


1
    Melvin Hale v. ESU et al, D. Kan., No. 16-4183-DDC.

                                                          2
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 3 of 23




       Plaintiff believes that there is a need to both correct clear error, and to prevent manifest

injustice. In this case the Court has obviously misapprehended Plaintiff’s position, and has

erroneously concluded that Ms. Hale would have left ESU in May 2016. As a result, the Court

limited back pay to that time period, and refused to consider front pay.


                                      Misapprehended Facts


       In its Order the Court states that:


       “[T]he court ends Ms. Hale’s back pay not because she chose to leave Emporia in

       December 2015. Instead, it ends Ms. Hale’s back pay because even if ESU had

       created a job for her, it is unlikely she would have remained in that job beyond May

       2016.” Doc. 195, pg. 12. Emphasis added.


       Plaintiff will show beyond any doubt that it is unreasonable to arrive at this conclusion

based on the facts admitted in Court. Remaining in Emporia was the only logical option

available to Ms. Hale after May 2016, when Dr. Hale lost his job. Her $56,000 salary would

have easily supported them. Plaintiff testified at the evidentiary hearing that it was her and her

husband’s intention to remain in Emporia for an extended period of time. Doc. 195, pgs. 11-12.

Regardless, the Court’s Order presumes that Ms. Hale would have just up and left her position at

ESU in May 2016. But on a practical level, who does that? Respectfully, that notion does not

match the facts; neither does it match rational human behavior. By failing to hire Ms. Hale, ESU

rendered both of the Hales unemployed, and essentially ran them out of town. The Hales had

begun to put down roots in Emporia, and it was never their intention to leave their home, as Ms.

Hale testified at the hearing. The predicate of this lawsuit is that ESU is fully responsible for Ms.

Hale’s financial woes to the present day by failing to offer her the job of Marketing Coordinator.


                                                  3
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 4 of 23




Ms. Hale would have remained in Emporia at her home if she had a job. With no jobs, the Hales

had to leave Kansas as soon as possible in order to get a head start on finding new jobs, i.e.

mitigating their coming damages. But they had no intentions of leaving, and from a practical

standpoint, Ms. Hale would have been foolish to quit her job at ESU, and that is the point. The

Court uses the forced move to Arizona as if Ms. Hale went there to follow Dr. Hale, and cuts her

off when he was cut off. This motion will prove that if Ms. Hale had commenced the position

promised her by Emporia State, neither she nor Dr. Hale would have ever ended up in Arizona to

begin with. That is the heart of the matter. She most assuredly would not have quit her job.


       The question before this Court according to law should be: what would have happened if

Ms. Hale had been hired for the Marketing Coordinator position? If she had been hired, Ms.

Hale would have continued paying their house note and the rest of their bills. That is what would

have happened. No other explanation makes any sense at all, and Dr. Hale would have stayed

with her, not leave for Arizona. So what does the Court do? It fires Ms. Hale after May 2016 for

no good reason other than that she was in Arizona. It ignores the forced move, and that just

doesn’t work. The Court, through its action, effectively fired Ms. Hale at the same time that her

husband’s contract was not renewed. This is an awful and unreasonable decision, and implies

that Ms. Hale is unstable and irrational. What else could it mean? If Plaintiff is so irrational, how

did she, as a pro se litigant, take down Emporia State University, represented by the Attorney

General of Kansas, in this federal courthouse? Someone needs to explain that. Ms. Hale was

universally told that she could never do that, but she did. Ms. Hale is stable, diligent and rational.

It also implies gender and sexual bias in suggesting that Ms. Hale simply followed her husband

around, and had no control over her own wants and aspirations. That is false. She aspired to do

the job, and equally important, to finish her education. That is what she wanted out of this.


                                                  4
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 5 of 23




       Dr. Hale is an award-winning artist, and has numerous patrons, and would have

eventually prevailed at his business in Kansas. The Hales purchased a home in Emporia in July

2014 with a monthly note of $1,099 a month, and under no circumstances would they have

abandoned their home to ultimately live in a car. They were not renters in Kansas. Ms. Hale has

been the primary breadwinner more than once during their twenty-two year marriage. The 10-

year amortization schedule for the Hale’s home in Emporia is attached herein as Exhibit “A”.

Worse case, the Hale’s would have been stuck in Kansas; in a small town that reviled them. But

Ms. Hale would not have quit her job. That is not a reasonable presumption, and it doesn’t make

sense, at all. What would make the Court arrive at this unrealistic proposition? Is there bias in the

Court, and is the Court out to render Ms. Hale Title VII victory over ESU hollow and empty? A

ruling so skewed as this in favor of ESU, the culprit here, begs the question.


       The Court makes mention of Ms. Hale’s resume, but skews the actual length of time that

she spent in each position as its basis for restricting her back pay to just nine months. This

extremely short tenure is astonishingly arbitrary, and woefully fails to take the actual situation

involving Ms. Hale’s past work and future plans at ESU into account. It also deprives Plaintiff of

receiving a proper reckoning of back pay and front pay, reducing her damages to smallest

amount possible. This ruling is nothing less than a slap in the face of Ms. Hale, and a victory for

the university. The Court itself noted the fact that Ms. Hale had worked a full year in her

temporary position at the School of Library and Information Management (SLIM). “Ms. Hale

already had been working for SLIM for a year on a temporary basis before her resignation.” Doc.

195, pgs. 8-9. Why would Ms. Hale work a shorter length of time in her permanent position?

This line of reasoning makes no sense at all. On that basis alone, an award based on a full year of

employment would have been more reasonable. But that is not all. The Court is well aware that


                                                  5
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 6 of 23




Ms. Hale had enrolled in classes to complete her B.A. degree and also to obtain a Masters in

Library Science at ESU starting in the fall of 2015. That was a four year commitment that would

have taken Ms. Hale until 2019 or 2020 to complete. Ms. Hale had assisted Dr. Hale in obtaining

his Ph.D. at UCLA, which took five years to complete, and Dr. Hale was prepared to make sure

that she got her degrees as well.


       The Hales left Emporia only after Dr. Hale was notified that his contract would not be

renewed, which happened towards the end of 2015. Ms. Hale had already been terminated on

account of unlawful retaliation, and Dr. Hale was soon to be unemployed. They would both have

to find work to mitigate damage in both their professional lives. That is why when they

recognized that they would have to leave their home in Emporia, that they went to Arizona, the

least expensive place they could find to live to try to find work in a warmer climate. In other

words, ESU gave the Hales no choice except to leave Emporia. There are no comparable job

prospects in Emporia. Both would soon be unemployed, and the Emporia community was hostile

towards them on account of their public campaign to bring a matter of racial discrimination and

retaliation to their attention. They were hated and sneered at publicly by some who had been

associates. This is noted in the Complaint. Ms. Hale should not be penalized because she and her

husband were forced out of their home when she lost her job. That would only be adding insult to

injury. This verdict is salt in her wounds. The Court mentions Dr. Hale’s loss in a jury trial, but

ignored the highly possible reality of racial bias in that jury. And now the Court itself has joined

in victimizing Ms. Hale by depriving her of full restitution for the injuries she suffered. The

Court’s reasoning is not reasonable or logical or fair in this matter. That is why this judgment

needs to be reconsidered and revised.




                                                  6
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 7 of 23




        On July 29, 2015 the Associated Press interviewed Plaintiff and Dr. Hale about their

claims of racism and retaliation at ESU. That publicity set in motion the sham investigation at

ESU in which ESU admits terminating Ms. Hale’s permanent position for reporting a hate crime

to Provost David Cordle. Ms. Hale has provided the AP story numerous times to this Court as an

attachment to various filings, most notably in her two motions for summary judgment, Docs. 47

and 86; provided herein as Exhibits “B” and “C” respectively. The Hales are quoted in that AP

article as stating the following:


        “The Hales said they plan to stay in Emporia, where they bought a house six blocks

        from the university, and work to change what they say are negative attitudes toward

        minorities at the school of about 3,900 students and few minority faculty

        employees.” Doc. 47-1, pg. 12 and Doc. 86, pg. 71. Emphasis added.


        Staying in Emporia is exactly what the Hales stated they fully intended to do at the very

onset of their controversy with ESU, long before this case was filed, and it is exactly what they

meant. The Court never positively considers in its ruling what might have happened had Ms.

Hale actually been offered the position, and if she had in fact remained in the marital home in

Emporia. One thing is certain: Ms. Hale would never have moved to Arizona in the first place,

and the May 2016 date would have been mute as far as her employment at ESU would have been

concerned. May 2016 has no bearing on Ms. Hale’s employment. It is a cruel thing to fire both

husband and wife at the same time, and have that sanctioned by this Court. If this is what

happens to Black Americans who report a hate crime and get retaliated against, this creates a

very chilling effect for those who would dare speak out on matters of public concern. Ms. Hale

feels violated and punished by this arbitrary and speculative limit on her professional growth and

future at Emporia State. It appears to show that she is not valued in the state of Kansas, and that

                                                 7
         Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 8 of 23




her life does not matter. The facts in this case more than call out for a much longer award of

back pay, and for front pay. As it stands, the Court has done little more than give ESU a slap on

the wrist for a major violation of Ms. Hale’s civil rights. Dr. Hale was indeed out of work

following May 2016, but Ms. Hale did not need to be let go at that very exact time, and she

would absolutely not have quit her job voluntarily at that time. The position itself had been

created expressly for her, as noted in the Order, so that alone speaks volumes in regards to her

capabilities and value to the organization, before she reported a hate crime. Any speculation on

when Ms. Hale’s employment would have ended should be decided in her favor, not in ESU’s

favor, as it currently stands. ESU is the perpetrator. There is no justice here if this is allowed to

stand. The very fact that Ms. Hale has dedicated herself to litigating this case pro se, in a near-

professional manner for four years, is testament by itself to her staying power when she tackles a

difficult job.


                 In its order, the Court refers to an instance where Ms. Hale changed jobs because

Dr. Hale (Mr. Hale at the time) had accepted a better position elsewhere, and was relocating to

Florida from Washington, D.C. Id at 12. In the present situation, Dr. Hale wasn’t relocating, and

was planning to stay and promote his art business from Emporia. Going to Arizona was a forced

move, brought on by the adverse employment actions of ESU. When Dr. Hale was laid off in his

job in Florida in 2001, it was Ms. Hale’s job at Authentec that brought in steady paychecks,

while Dr. Hale opened and managed an upscale brick-and-mortar art gallery in Indialantic named

Hale’s Gallery-By-The-Sea. See Exhibit “D”. He was laid off with other workers during a

downturn in business, but he promptly rented and renovated a building, opened a business, and

became a successful businessman, with the name “Hale” on the building. Ms. Hale kept on

working at Authentec…for three years. They did not move anywhere. She testified that when


                                                   8
        Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 9 of 23




Authentec began an IPO, they replaced her and several others with high powered executives

experienced with IPOs. There is no evidence that Ms. Hale would quit a job when her husband

did not have a job, but there is ample evidence that she supported her family, and kept a steady

job when times were rough. The same would have been true of her work at ESU. A nine month

award of back pay, on account of an assumption that she would have quit her job at ESU for no

reason, just to lose her home, misses the mark by a wide margin. Plaintiff is surprised at this

allegation/assumption, and has thus included Exhibits A and D to refute it. Surprise, according to

FRCP 60 FRCP 60(b), allows for relief from a final judgment.


       The Court did not attempt to address the difficult decisions leading up to the Hales

having to leave Emporia when they did. The Court should review this situation carefully and

reconsider what the outcome would have been if Ms. Hale had been offered the position at ESU

and she was on the job in May 2016. How would that look? When May 2016 arrived, and Dr.

Hale lost his job, Ms. Hale would have continued the great job she was doing at ESU; would

have attained completion of her college degrees, and they both would have still remained at their

home in Emporia. They had nowhere else to go. That is the long and short of this motion for

reconsideration. This is not based on speculation, but on actual events on the ground, and in the

record. No one in their right mind would leave a comfortable home and great future for nothing

except becoming homeless, but that is exactly what the Court used as the basis for its ruling. Ms.

Hale had zero plans to quit her job at ESU, and no evidence has ever been produced to suggest

such. The exact opposite is the only assumption that makes any sense whatsoever.


       After Dr. Hale lost his contract at ESU, and neither had found suitable employment in

Arizona, the Hale’s savings ran out in a few months. They were homeless by October 2016.

Back pay is a remedy for all of this, not just some of it. How can the Court consider this a

                                                 9
       Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 10 of 23




reasonable outcome for two very intelligent people? The Hales may be considered contentious,

but they have never been considered stupid. Ms. Hale leaving her job as a Marketing Coordinator

at ESU in May 2016 would have been a reckless and stupid decision. Why is the Court taking the

liberty to fire her? That is how it looks to Ms. Hale. No one in their right mind at her age would

quit such a job. This entire case is about her fighting for that job. By taking that job away, in the

manner that they did, ESU destroyed her career and her prospects for a secure future. In 2021

Plaintiff will be age 60. In addition to retaliation, she is now experiencing age discrimination

when out looking for work. It appears that the Court is treating Ms. Hale with gender and sex

discrimination by devaluing her many years working in the family business, in which her

contributions have been invaluable. Ms. Hale planned to settle down and fully pursue her career

at ESU. That much is clear from her actions.


       Regardless of her employment record, Ms. Hale’s position at ESU, which the Court

allowed an annual salary of $56,000 a year, would have been more than enough to pay a

mortgage of $1,099 a month, and all the other household expenses if necessary, and under no

circumstances would she have quit her job under those circumstances. It is as simple as that.

Plaintiff’s job at ESU would have been their salvation. As stated in open court, the Hales had

opened an office in Emporia to provide Dr. Hale a place to run his art business, and life would

have been just fine as far as they were concerned. Dr. Hale received his doctorate from UCLA by

defending a theory of visual cognition that emerged from his art practice. That Dr. Hale would

return full time to his art endeavors after leaving ESU SLIM was a certainty, not conjecture. The

Hales had even opened a second office for the business in Lawrence. Ms. Hale would have had

no intentions or reason to just up and leave her job at ESU, and her home, with nowhere to go,

and a husband recently out of work. That is a fact. That is just common sense. Ms. Hale should


                                                 10
       Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 11 of 23




not have to argue to this Court that she has common sense, because that is what this outcome has

forced her to do in this motion. It has forced her to confront the Court itself, which is something

no litigant ever wants to do.


                                         CONCLUSION


       Plaintiff understands the difficulties that the Court faces in trying to reach a just and

lawful remedy in this matter, and in hundreds of other matters brought before it day after day,

but believes that the Court, for whatever reason, did not base its back pay and front pay decisions

on the actual facts in the case, or basic human nature, so the facts had to be misapprehended,

resulting in clear error. There is truly no basis to assume that Ms. Hale would have just up and

left her enviable position at ESU after May 2016 when the Hales needed her income the most.

The only real fact here is that the position was never offered.


       The Court stated that ESU failed to carry its burden to prove that Ms. Hale did not do her

part to mitigate her damages. Doc. 195, pg. 14. The evidence showed that Ms. Hale met the legal

requirement of trying to mitigate her damages by searching for suitable work, which she did up

until the week of the hearing, and continues to do so today, despite the pandemic. The Court

stated that “[Plaintiff’s] efforts were more diligent than the efforts described in other cases where

courts have concluded that plaintiffs have displayed a lack of reasonable diligence.” Id at 15. As

a matter of fact, Ms. Hale provided the Court with physical evidence of 526 job applications,

which were not exhaustive of her efforts. She applied to over 526 positions after leaving ESU.


       This case is about Title VII Retaliation, but it also reeks of systemic institutional racism,

which is still raging today in America against its Black citizens. ESU is a prime example of why

life is difficult to impossible for millions of Black Americans, regardless of their education,


                                                 11
       Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 12 of 23




natural abilities or accomplishments. Ms. Hale wants to believe that this judgment was an

inadvertent misapprehension of the facts on the ground, because courts employ humans and

humans can make mistakes when reviewing a voluminous record. Plaintiff remains hopeful for a

different outcome.


       WHEREFORE, Plaintiff Angelica Hale respectfully moves the Court to reconsider its

ruling on damages in this matter.


Dated: August 28, 2020                               Respectfully submitted,

                                                     /s/ Angelica Hale, Plaintiff pro se
                                                     3806 Pinnacle Circle
                                                     Lawrence, KS 66049
                                                     angelicahale@yahoo.com
                                                     916-690-7927




                                CERTIFICATE OF SERVICE


Case No. 16-4182-DDC

                     PLAINTIFF’S MOTION FOR RECONSIDERATION


       I hereby certify that on this 28th day of August, 2020, I electronically filed the foregoing

with the Court using the email address KSD_Clerks_Topeka@ksd.uscourts.gov, and a notice of

electronic filing was sent via the CM/ECF system to all attorneys of record.



                                                     /s/ Angelica Hale, Plaintiff pro se
                                                     angelicahale@yahoo.com
                                                     916-690-7927


                                                12
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 13 of 23




       EXHIBIT “A”
                   Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 14 of 23
07/15/14                                 MOON TITLE & ESCROW,                                            PAGE 1
                                      LOAN AMORTIZATION SCHEDULE
                                         30/360 DAY SCHEDULE
                                 10 year mortgage on 615 W. 15th Ave, Emporia, KS
     NAME:   Wilson / Hale

     Loan Amount:                             99,000.00                  Interest Rate:                6.00000
     Number Of Payments:                            120                  First Payment Date:        08/18/2014
     Payment Frequency:                       M-Monthly                  Interest Start Date:       07/18/2014
     Payment Amount:                           1,099.10                  Days Int in 1st Pmt:               30

PMT NUM    DUE DATE PRINCIPAL         INTEREST                  YTD INTEREST        UNPAID INT   PRINCIPAL BAL
-------    -------- --------------    --------------            --------------      ----------   --------------
1          8/18/2014        604.10            495.00                    495.00            0.00        98,395.90
2          09/18/2014       607.12            491.98                    986.98            0.00        97,788.78
3          10/18/2014       610.16            488.94                  1,475.92            0.00        97,178.62
4          11/18/2014       613.21            485.89                  1,961.81            0.00        96,565.41
5          12/18/2014       616.27            482.83                  2,444.64            0.00        95,949.14

TOTALS FOR 2014:           3,050.86             2,444.64                 2,444.64        0.00        95,949.14

6          01/18/2015        619.35                479.75                  479.75        0.00        95,329.79
7          02/18/2015        622.45                476.65                  956.40        0.00        94,707.34
8          03/18/2015        625.56                473.54                1,429.94        0.00        94,081.78
9          04/18/2015        628.69                470.41                1,900.35        0.00        93,453.09
10         05/18/2015        631.83                467.27                2,367.62        0.00        92,821.26
11         06/18/2015        634.99                464.11                2,831.73        0.00        92,186.27
12         07/18/2015        638.17                460.93                3,292.66        0.00        91,548.10
13         08/18/2015        641.36                457.74                3,750.40        0.00        90,906.74
14         09/18/2015        644.57                454.53                4,204.93        0.00        90,262.17
15         10/18/2015        647.79                451.31                4,656.24        0.00        89,614.38
16         11/18/2015        651.03                448.07                5,104.31        0.00        88,963.35
17         12/18/2015        654.28                444.82                5,549.13        0.00        88,309.07

TOTALS FOR 2015:           7,640.07             5,549.13                 5,549.13        0.00        88,309.07

18         01/18/2016        657.55                441.55                  441.55        0.00        87,651.52
19         02/18/2016        660.84                438.26                  879.81        0.00        86,990.68
20         03/18/2016        664.15                434.95                1,314.76        0.00        86,326.53
21         04/18/2016        667.47                431.63                1,746.39        0.00        85,659.06
22         05/18/2016        670.80                428.30                2,174.69        0.00        84,988.26
23         06/18/2016        674.16                424.94                2,599.63        0.00        84,314.10
24         07/18/2016        677.53                421.57                3,021.20        0.00        83,636.57
25         08/18/2016        680.92                418.18                3,439.38        0.00        82,955.65
26         09/18/2016        684.32                414.78                3,854.16        0.00        82,271.33
27         10/18/2016        687.74                411.36                4,265.52        0.00        81,583.59
28         11/18/2016        691.18                407.92                4,673.44        0.00        80,892.41
29         12/18/2016        694.64                404.46                5,077.90        0.00        80,197.77

TOTALS FOR 2016:           8,111.30             5,077.90                 5,077.90        0.00        80,197.77

30         01/18/2017        698.11                400.99                  400.99        0.00        79,499.66
31         02/18/2017        701.60                397.50                  798.49        0.00        78,798.06
32         03/18/2017        705.11                393.99                1,192.48        0.00        78,092.95
33         04/18/2017        708.64                390.46                1,582.94        0.00        77,384.31
34         05/18/2017        712.18                386.92                1,969.86        0.00        76,672.13
35         06/18/2017        715.74                383.36                2,353.22        0.00        75,956.39
36         07/18/2017        719.32                379.78                2,733.00        0.00        75,237.07
37         08/18/2017        722.91                376.19                3,109.19        0.00        74,514.16
38         09/18/2017        726.53                372.57                3,481.76        0.00        73,787.63
39         10/18/2017        730.16                368.94                3,850.70        0.00        73,057.47
40         11/18/2017        733.81                365.29                4,215.99        0.00        72,323.66
41         12/18/2017        737.48                361.62                4,577.61        0.00        71,586.18

TOTALS FOR 2017:           8,611.59             4,577.61                 4,577.61        0.00        71,586.18

An amortization schedule is accurate ONLY if full payments are made on time.
                      Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 15 of 23
07/15/14                                   MOON TITLE & ESCROW,                                PAGE 2
                                        LOAN AMORTIZATION SCHEDULE
                                           30/360 DAY SCHEDULE

     NAME:   Wilson / Hale

     Loan Amount:                            99,000.00        Interest Rate:                 6.00000
     Number Of Payments:                           120        First Payment Date:         08/18/2014
     Payment Frequency:                      M-Monthly        Interest Start Date:        07/18/2014
     Payment Amount:                          1,099.10        Days Int in 1st Pmt:                30

PMT NUM    DUE DATE    PRINCIPAL        INTEREST         YTD INTEREST     UNPAID INT   PRINCIPAL BAL
-------    --------    --------------   --------------   --------------   ----------   --------------

42         01/18/2018         741.17            357.93          357.93         0.00        70,845.01
43         02/18/2018         744.87            354.23          712.16         0.00        70,100.14
44         03/18/2018         748.60            350.50        1,062.66         0.00        69,351.54
45         04/18/2018         752.34            346.76        1,409.42         0.00        68,599.20
46         05/18/2018         756.10            343.00        1,752.42         0.00        67,843.10
47         06/18/2018         759.88            339.22        2,091.64         0.00        67,083.22
48         07/18/2018         763.68            335.42        2,427.06         0.00        66,319.54
49         08/18/2018         767.50            331.60        2,758.66         0.00        65,552.04
50         09/18/2018         771.34            327.76        3,086.42         0.00        64,780.70
51         10/18/2018         775.20            323.90        3,410.32         0.00        64,005.50
52         11/18/2018         779.07            320.03        3,730.35         0.00        63,226.43
53         12/18/2018         782.97            316.13        4,046.48         0.00        62,443.46

TOTALS FOR 2018:            9,142.72          4,046.48        4,046.48         0.00        62,443.46

54         01/18/2019         786.88            312.22          312.22         0.00        61,656.58
55         02/18/2019         790.82            308.28          620.50         0.00        60,865.76
56         03/18/2019         794.77            304.33          924.83         0.00        60,070.99
57         04/18/2019         798.75            300.35        1,225.18         0.00        59,272.24
58         05/18/2019         802.74            296.36        1,521.54         0.00        58,469.50
59         06/18/2019         806.75            292.35        1,813.89         0.00        57,662.75
60         07/18/2019         810.79            288.31        2,102.20         0.00        56,851.96
61         08/18/2019         814.84            284.26        2,386.46         0.00        56,037.12
62         09/18/2019         818.91            280.19        2,666.65         0.00        55,218.21
63         10/18/2019         823.01            276.09        2,942.74         0.00        54,395.20
64         11/18/2019         827.12            271.98        3,214.72         0.00        53,568.08
65         12/18/2019         831.26            267.84        3,482.56         0.00        52,736.82

TOTALS FOR 2019:            9,706.64          3,482.56        3,482.56         0.00        52,736.82

66         01/18/2020         835.42            263.68          263.68         0.00        51,901.40
67         02/18/2020         839.59            259.51          523.19         0.00        51,061.81
68         03/18/2020         843.79            255.31          778.50         0.00        50,218.02
69         04/18/2020         848.01            251.09        1,029.59         0.00        49,370.01
70         05/18/2020         852.25            246.85        1,276.44         0.00        48,517.76
71         06/18/2020         856.51            242.59        1,519.03         0.00        47,661.25
72         07/18/2020         860.79            238.31        1,757.34         0.00        46,800.46
73         08/18/2020         865.10            234.00        1,991.34         0.00        45,935.36
74         09/18/2020         869.42            229.68        2,221.02         0.00        45,065.94
75         10/18/2020         873.77            225.33        2,446.35         0.00        44,192.17
76         11/18/2020         878.14            220.96        2,667.31         0.00        43,314.03
77         12/18/2020         882.53            216.57        2,883.88         0.00        42,431.50

TOTALS FOR 2020:           10,305.32          2,883.88        2,883.88         0.00        42,431.50

78         01/18/2021         886.94            212.16          212.16         0.00        41,544.56
79         02/18/2021         891.38            207.72          419.88         0.00        40,653.18
80         03/18/2021         895.83            203.27          623.15         0.00        39,757.35
81         04/18/2021         900.31            198.79          821.94         0.00        38,857.04
82         05/18/2021         904.81            194.29        1,016.23         0.00        37,952.23
83         06/18/2021         909.34            189.76        1,205.99         0.00        37,042.89

An amortization schedule is accurate ONLY if full payments are made on time.
                   Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 16 of 23
07/15/14                                  MOON TITLE & ESCROW,                                PAGE 3
                                       LOAN AMORTIZATION SCHEDULE
                                          30/360 DAY SCHEDULE

      NAME:   Wilson / Hale

      Loan Amount:                          99,000.00        Interest Rate:                 6.00000
      Number Of Payments:                         120        First Payment Date:         08/18/2014
      Payment Frequency:                    M-Monthly        Interest Start Date:        07/18/2014
      Payment Amount:                        1,099.10        Days Int in 1st Pmt:                30

PMT NUM    DUE DATE PRINCIPAL          INTEREST         YTD INTEREST     UNPAID INT   PRINCIPAL BAL
-------    -------- --------------     --------------   --------------   ----------   --------------
84         07/18/2021       913.89             185.21         1,391.20         0.00        36,129.00
85         08/18/2021       918.45             180.65         1,571.85         0.00        35,210.55
86         09/18/2021       923.05             176.05         1,747.90         0.00        34,287.50
87         10/18/2021       927.66             171.44         1,919.34         0.00        33,359.84
88         11/18/2021       932.30             166.80         2,086.14         0.00        32,427.54
89         12/18/2021       936.96             162.14         2,248.28         0.00        31,490.58

TOTALS FOR 2021:         10,940.92           2,248.28        2,248.28         0.00        31,490.58

90         01/18/2022         941.65           157.45          157.45         0.00        30,548.93
91         02/18/2022         946.36           152.74          310.19         0.00        29,602.57
92         03/18/2022         951.09           148.01          458.20         0.00        28,651.48
93         04/18/2022         955.84           143.26          601.46         0.00        27,695.64
94         05/18/2022         960.62           138.48          739.94         0.00        26,735.02
95         06/18/2022         965.42           133.68          873.62         0.00        25,769.60
96         07/18/2022         970.25           128.85        1,002.47         0.00        24,799.35
97         08/18/2022         975.10           124.00        1,126.47         0.00        23,824.25
98         09/18/2022         979.98           119.12        1,245.59         0.00        22,844.27
99         10/18/2022         984.88           114.22        1,359.81         0.00        21,859.39
100        11/18/2022         989.80           109.30        1,469.11         0.00        20,869.59
101        12/18/2022         994.75           104.35        1,573.46         0.00        19,874.84

TOTALS FOR 2022:         11,615.74           1,573.46        1,573.46         0.00        19,874.84

102        01/18/2023         999.73            99.37           99.37         0.00        18,875.11
103        02/18/2023       1,004.72            94.38          193.75         0.00        17,870.39
104        03/18/2023       1,009.75            89.35          283.10         0.00        16,860.64
105        04/18/2023       1,014.80            84.30          367.40         0.00        15,845.84
106        05/18/2023       1,019.87            79.23          446.63         0.00        14,825.97
107        06/18/2023       1,024.97            74.13          520.76         0.00        13,801.00
108        07/18/2023       1,030.09            69.01          589.77         0.00        12,770.91
109        08/18/2023       1,035.25            63.85          653.62         0.00        11,735.66
110        09/18/2023       1,040.42            58.68          712.30         0.00        10,695.24
111        10/18/2023       1,045.62            53.48          765.78         0.00         9,649.62
112        11/18/2023       1,050.85            48.25          814.03         0.00         8,598.77
113        12/18/2023       1,056.11            42.99          857.02         0.00         7,542.66

TOTALS FOR 2023:         12,332.18             857.02          857.02         0.00         7,542.66

114        01/18/2024       1,061.39            37.71           37.71         0.00         6,481.27
115        02/18/2024       1,066.69            32.41           70.12         0.00         5,414.58
116        03/18/2024       1,072.03            27.07           97.19         0.00         4,342.55
117        04/18/2024       1,077.39            21.71          118.90         0.00         3,265.16
118        05/18/2024       1,082.77            16.33          135.23         0.00         2,182.39
119        06/18/2024       1,088.19            10.91          146.14         0.00         1,094.20
120        07/18/2024       1,094.20             5.47          151.61         0.00             0.00

TOTALS FOR 2024:            7,542.66           151.61          151.61         0.00             0.00


GRAND TOTALS:            99,000.00          32,892.57          151.61         0.00             0.00


An amortization schedule is accurate ONLY if full payments are made on time.
                   Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 17 of 23
07/15/14                                MOON TITLE & ESCROW,                                PAGE 4
                                     LOAN AMORTIZATION SCHEDULE
                                        30/360 DAY SCHEDULE

    NAME:   Wilson / Hale

    Loan Amount:                          99,000.00        Interest Rate:                 6.00000
    Number Of Payments:                         120        First Payment Date:         08/18/2014
    Payment Frequency:                    M-Monthly        Interest Start Date:        07/18/2014
    Payment Amount:                        1,099.10        Days Int in 1st Pmt:                30

PMT NUM DUE DATE    PRINCIPAL        INTEREST         YTD INTEREST     UNPAID INT   PRINCIPAL BAL
------- --------    --------------   --------------   --------------   ----------   --------------
LAST PMT AMOUNT:          1,099.67




An amortization schedule is accurate ONLY if full payments are made on time.
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 18 of 23




       EXHIBIT “B”
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 19 of 23
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 20 of 23




       EXHIBIT “C”
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 21 of 23
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 22 of 23




       EXHIBIT “D”
Case 5:16-cv-04182-DDC Document 197 Filed 08/28/20 Page 23 of 23
